DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 April 2021 has been entered.
 
Examiner Notes
The Examiner notes that any objection and/or rejection previously set forth in the Final Office Action filed 10 February 2021 and not repeated herein is overcome and hereby withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 12-18 and 21 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 10 recites “wherein thickness of the peeling layer is from 0.3 µm to less than 0.3 µm” for which there is no written description support in Applicant’s specification.  The Examiner notes that Applicant’s specification as filed discloses a peeling layer thickness range of from 0.3 µm to 3 µm or 0.35 µm to 2.5 µm or 0.4 µm to 2.0 µm or 0.5 µm to 1.5 µm [0041].  However, there is no disclosure in Applicant’s specification of a peeling layer thickness of the less than 0.3 µm as recited in claim 10.  Claims 12-18 and 21 inherit the deficiency of claim 10 from which they depend and therefore are also rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph.  Appropriate action is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the Examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 4, and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Migliorini et al., US 2002/0006498 (“Migliorini”) in view of Alder et al., US 5,773,136 (“Alder”) (both references previously cited).
Regarding claims 1 and 24,
Migliorini is silent regarding the film comprising a peeling layer. 
Alder discloses a multilayer polymeric heat sealable packaging film comprising a base layer (i.e. a core layer) disposed between two surface layers (abstract, col. 1 line 61-col. 2 line 55, col. 3 lines 55-60).  The film additionally comprises an intermediate peeling layer disposed between the core layer and a surface layer (abstract, col. 1 line 61-col. 2 line 55, col. 3 lines 55-60).  The intermediate peeling layer has an internal cohesive strength which is less than the bond strength to the either the base or the surface layer (col. 1 line 61-col. 2 line 8). The intermediate peeling layer produces a film which can be readily peeled and provide evidence of tampering (abstract, col. 1 line 9-col. 2 line 8, col. 4 line 40-44).  The intermediate peeling layer may have a thickness as low as 1.5 µm (col. 4 lines 40-50).
Migliorini and Alder are both directed towards multilayer polymeric heat sealable packaging film comprising a core layer disposed between two skin layers.  It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to have modified the film Migliorini by incorporating the peeling layer taught by Alder with the expectation of providing a film which is readily peeled and which provides evidence of tampering. The resulting film would have comprised a core layer comprising about 70 to about 95 % of the total film thickness and a peeling layer having a thickness as low as 1.5 µm. Given that skin layer thickness range reasonably taught by Migliorini (i.e. up to 0.4 to 12 µm) (described above at paragraph 8). It is evident that Migliorini reasonably teaches or suggests a ratio of skin layer thickness to peeling layer thickness which overlaps or encompasses, and therefore renders obvious the range recited in 
Regarding claim 4, Migliorini teaches forming the film by a coextrusion method [0044] which reads on the claimed manufactured as a single web.

Claims 1, 4, 6, and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alder in view of Migliorini.
Regarding claim 1,  Alder discloses a transparent coextruded, peelable, sealable film having the following layer arrangement (abstract, col. 1 line 61-col. 2 line 55, col. 3 lines 55-60):

  outer heat seal layer/ peelable intermediate layer/ base layer/ outer heat seal layer

The base layer may be formed from a polypropylene homopolymer (col. 2 line 33) and the outer heat seal layers may be formed from a propylene/ethylene/1-butene terpolymer (col.  3 lines 48-50). The peelable intermediate layer may be formed from a composition comprising a bend of a polypropylene polymer and an ethylene polymer (col. 2 lines 56-col. 3 line 11) and may have a thickness of from 1.5 to 10 µm (col. 4 lines 40-50). Alder teaches that an increase in the peelable intermediate layer’s thickness will result in an increase in haze (col. 4 lines 45-50). Alder teaches that the various layers of the film can usually be made to any thickness (col. 4 lines 40-41). Alder discloses examples wherein the outer layer has a thickness of 1.4 µm and therefore teaches that 1.4 µm is suitable outer layer thickness. Taking into consideration that Alder teaches a peelable intermediate layer thickness range of from 1.5 µm to 10 µm and an outer layer thickness of 1.4 µm, Alder reasonably teaches a peelable layer to 
The peelable intermediate layer and the adjacent heat seal layer and base layer respectively read on the peeling layer, outer sealing layer and core layer recited in claim 1. The other heat seal layer which is distal to the peeling layer reads on the second layer recited in claim 1. Since the film comprises a peeling layer it is understood the outer sealing layer is openable without creating a z-direction tear as claimed.
Alder is silent regarding the core layer comprise over 90% of the total film thickness.  
Migliorini discloses a multilayer polyolefin packaging film comprising two skin layers and a core layer [abstract, 0002].  Migliorini teaches that core layers comprising from about 70 to about 95 percent of the total thickness of the film are suitable for use in producing the film [0045].
Alder and Migliorini are both directed towards multilayer polyolefin packaging films comprising a core layer disposed between two surface layers.  It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to have adjusted the thickness of the core layer of the film of Alder so as to be comprise from about 70 to about 95 percent of the total thickness of the film because as is taught by Migliorini, such core layer thicknesses were art recognized to be suitable for use in multilayer packaging film (see MPEP 2144.07).  Additionally, it is noted that there is no evidence of record which objectively demonstrates that there is any criticality associated with the claimed core layer thickness. 
Regarding claim 4, the film of Alder is coextruded as a single polymer sheet (col. 5 line 55-col. 6 line 23) which reads on the claimed single web.
Regarding claim 6, Alder teaches that the film may comprise a second coextruded intermediate layer disposed adjacent to the second face of the core layer (col. 5 line 55-col. 6 line 22) which reads on the claimed at least one additional layer recited in claim 6
Regarding claim 9, Alder teaches producing sealed packages from the peelable film (col. 4 lines 23-28).

Claims 3, 7, 8, 22, and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alder in view of Migliorini as applied to claim 1 above, and further in view of Kong, US 2004/0115458 (“Kong”)(previously cited),
Regarding claims 3, 7, 8, and 22, as is described above, Alder modified with Migliorini teaches a film which meets the limitations of claim 1.  Modified Alder is silent regarding the peeling layer comprising at least one block copolymer.
Kong discloses a multilayer film comprising a peelable intermediate layer which is formed from a peelable polyolefinic blend comprising a polypropylene polymer and an ethylene polymer [abstract, 0001, 0013-0020]. The ethylene polymer may be, inter alia, an ethylene block copolymer [0028, 0035, 0038].  
Modified Alder and Kong are both directed towards multilayer films comprising an intermediate peeling layer. It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to have modified the film of Alder by forming the peelable intermediate layer from the peelable composition taught by Kong because the composition was art recognized as being suitable for forming peelable layers in film 
While modified Alder is silent regarding the peel strength of the peeling layer and wide angle haze value of the film, the Examiner notes that the teachings of modified Alder encompass embodiments which are identical to or substantially identical to the film claimed and disclosed by Applicant in terms of the thickness and composition of the peeling layer.  Specifically, the peelable intermediate layer of the film of modified Alder would have been formed from an ethylene/propylene block copolymer; a material which is described in Applicant's specification as being suitable for the forming the peeling layer of the invention (page 9 line 19-page 10 line 2).  Additionally, Alder teaches a core layer formed from a polypropylene homopolymer which is the same core layer material found in Applicant’s working examples. As such, in the absence of objective evidence to the contrary, there is a reasonable expectation that the film of modified Alder would have intrinsically exhibited the peel strength and wide angle haze recited in claims 3 and 8. 
Regarding claim 23, it is noted the film of modified Alder would have comprised a peeling layer having a thickness range which extensively overlaps the peeling layer thickness range claimed and disclosed by Applicant.  It is also noted that the composition of the peeling layer would have been identical to or substantially identical to the composition of the peeling layer claimed and disclosed by Applicant.  As such, in the absence of objective evidence to the contrary, there is a reasonable expectation that the .

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alder in view of Migliorini as applied to claim 1 above, and further in view of Thiele, US 3,770,122 (“Thiele”) (previously cited).
Regarding claim 5, modified Alder teaches the multilayer film described above. Additionally, Alder teaches that the multilayer film is suitable for making packaging (col. 4 lines 23-26). Alder is silent regarding the film further comprising two single webs laminated together via a first and second laminating layer. 
Thiele teaches producing packaging from multilayer films comprising a heat sealable surface layer (col. 2 lines 18-54). The packaging is produced by heat sealing coextensive edges of two multilayer polymer films together (col. 3 line 61-col. 4 line 8, Fig. 1).

    PNG
    media_image1.png
    171
    259
    media_image1.png
    Greyscale




Figure 1 of Thiele illustrating the package produced by heat sealing two multilayer polymer films together.

Modified Alder and Thiele are both directed towards packaging produced from heat sealable multilayer films. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the film of Alder by heat sealing .  

Response to Arguments
Applicant's arguments filed 6 April 2021 have been fully considered but they are not persuasive. 
On pages 7-10 of the remarks filed with the after final action response dated 6 April 2021, Applicant notes that each of the example films disclosed by Alder have a peeling layer:outer layer thickness ratio which falls outside the scope of proposed amended independent claims 1 and 10. However, it is noted that MPEP 2123 establishes that a reference may be relied upon for all that it would have reasonably suggested to one of ordinary skill in the art including nonpreferred embodiments and that disclosed examples do not constitute a teaching away from a broader disclosure. In the instant case, the Examiner notes that the broader teachings of Alder include a peeling layer thickness of as low as 1.5 µm (col. 4 lines 40-50). It is also noted that each of the examples films disclosed by Alder have an outer layer thickness of 1.4 µm. As such, Alder reasonably discloses a film having a peeling layer thickness of as low as 1.5 pm and outer layer thickness of 1.4 µm (equivalent to a ratio of 1.07:1) which reads on the ratio range recited in proposed amended claim 1. For this reason Applicant’s argument is not found persuasive.  In an effort to facilitate prosecution of the instant 
Applicant’s argument regarding the rejection of the claims over Alder in view of Kong (and Aithani) are moot as these grounds of rejection have been withdrawn in light of the amendment made to claim 10.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079.  The examiner can normally be reached on M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LEE E SANDERSON/Primary Examiner, Art Unit 1782